UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 June 24, 2010 Date of Report (Date of earliest event reported) EMCORE CORPORATION Exact Name of Registrant as Specified in its Charter New Jersey 0-22175 22-2746503 State of Incorporation Commission File Number IRS Employer Identification Number 10420 Research Road, SE, Albuquerque, NM 87123 Address of principal executive offices, including zip code (505) 332-5000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure. As previously reported, on February 3, 2010, EMCORE Corporation (the “Company”) entered into a Share Purchase Agreement to create a joint venture (the “Proposed Transaction”) with Tangshan Caofeidian Investment Corporation (“TCIC”), a Chinese investment company located in the Caofeidian Industry Zone, Tangshan City, Hebei Province of China. As disclosed in the Company’s prior filings with the SEC, the closing of the Proposed Transaction is subject to material conditions, including regulatory and governmental approvals in the U.S. and China. In connection with the Proposed Transaction, the Company and TCIC filed a joint voluntary notice (the “Notice”) with the Committee on Foreign Investment in the United States (“CFIUS”) on April 2, 2010.On June 24, 2010, the Company and TCIC, based on comments received on the Proposed Transaction from CFIUS, submitted a joint letter to CFIUS requesting withdrawal of the Notice. As a result, EMCORE and TCIC will not go forward with the Proposed Transaction as currently structured and remain willing to explore alternative means of cooperation that would address regulatory concerns and meet the parties’ objectives. A copy of the press release announcing the joint withdrawal of the Notice is attached as Exhibit 99.1 hereto and is incorporated by reference. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Press Release, dated June28, 2010, issued by EMCORE Corporation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMCORE CORPORATION Dated: June 28, 2010 By:/s/ John M. Markovich Name: John M. Markovich Title:Chief Financial Officer
